Dismiss and Opinion Filed March 24, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00259-CV

                        CHARLA AYERS/GODWIN DAH, Appellant
                                        V.
                               JESSIE LONG, Appellee

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-05-21782-y

                             MEMORANDUM OPINION
                           Before Justices Bridges, O’Neill, and Brown
                                   Opinion by Justice Bridges
          The clerk’s record in this case is overdue. By letter dated September 19, 2013, we

informed appellant that the District Clerk had notified the Court that the clerk’s record had not

been filed because appellant had not paid for or made arrangements to pay for the clerk’s record.

We directed appellant to file written verification that she had paid for or made arrangements to

pay for the clerk’s record or that she had been found entitled to proceed without payment of

costs. We cautioned appellant that if she did not file the required documentation within ten days,

we might dismiss the appeal without further notice. To date, appellant has not provided the

required documentation or otherwise corresponded with the Court regarding the status of this

appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).


130259F.P05




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE




                                            –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

CHARLA AYERS/GODWIN DAH,                          On Appeal from the 330th Judicial District
Appellant                                         Court, Dallas County, Texas
                                                  Trial Court Cause No. DF-05-21782-y.
No. 05-13-00259-CV        V.                      Opinion delivered by Justice Bridges.
                                                  Justices O'Neill and Brown participating.
JESSIE LONG, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee JESSIE LONG recover his costs of this appeal from
appellant CHARLA AYERS/GODWIN DAH.


Judgment entered March 24, 2014




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE




                                            –3–